                      Case
                      Case 4:19-cv-03135-KAW
                           4:19-cv-03135-KAW Document
                                             Document 6
                                                      3 Filed
                                                        Filed 06/11/19
                                                              06/06/19 Page
                                                                       Page 1
                                                                            1 of
                                                                              of 2
                                                                                 4

16 USC 1855(3)(A)6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                  IRUWKH
                                                      Northern District of California
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

      CENTER FOR BIOLOGICAL DIVERSITY;
    TURTLE ISLAND RESTORATION NETWORK


                            Plaintiff(s)
                                Y                                                         &LYLO$FWLRQ1R 19-FY313.$:
WILBUR ROSS, Secretary of Commerce; NATIONAL
        MARINE FISHERIES SERVICE


                           Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION

7R(Defendant’s name and address)
                                           Wilbur Ross, Secretary of Commerce
                                           U.S. Department of Commerce
                                           1401 Constitution Ave NW
                                           Washington, DC 20230



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW
\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           Catherine Kilduff
                                           CENTER FOR BIOLOGICAL DIVERSITY
                                           1212 Broadway, St. #800
                                           Oakland, CA 94612


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                                   CLERK OF COURT
                                                                                      S DISTR
                                                                                   ATE       IC
                                                                                 ST            T
                                                                             D
                                                                                                                   Susan Y. Soong
                                                                                                       CO
                                                                        E
                                                                      IT




                                                                                                         UR
                                                                    UN




                                                                                                           T




'DWH 6/11/2019
                                                                    N O RT




                                                                                                            NI A
                                                                                                        OR
                                                                      HE




                                                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                       IF




                                                                             N
                                                                                                       AL
                                                                             R




                                                                                 DI
                                                                                      S T RI T O F C
                                                                                            C
                      Case
                      Case 4:19-cv-03135-KAW
                           4:19-cv-03135-KAW Document
                                             Document 6
                                                      3 Filed
                                                        Filed 06/11/19
                                                              06/06/19 Page
                                                                       Page 2
                                                                            2 of
                                                                              of 2
                                                                                 4

16 USC 1855(3)(A)6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                    IRUWKH
                                                       Northern District of California
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

      CENTER FOR BIOLOGICAL DIVERSITY;
    TURTLE ISLAND RESTORATION NETWORK


                            Plaintiff(s)
                                Y                                                              &LYLO$FWLRQ1R 19-cv-3135 KAW
WILBUR ROSS, Secretary of Commerce; NATIONAL
        MARINE FISHERIES SERVICE


                           Defendant(s)


                                                    SUMMONS IN A CIVIL ACTION

7R(Defendant’s name and address)
                                           National Marine Fisheries Service
                                           1315 East-West Highway
                                           Silver Spring, MD 20910




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW
\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           Catherine Kilduff
                                           CENTER FOR BIOLOGICAL DIVERSITY
                                           1212 Broadway, St. #800
                                           Oakland, CA 94612


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                  ATE
                                                                                     S DISTR
                                                                                            IC
                                                                                                             CLERK OF COURT
                                                                                ST            T
                                                                            D
                                                                                                              Susan Y. Soong
                                                                                                      CO
                                                                       E
                                                                     IT




                                                                                                        UR
                                                                   UN




                                                                                                          T




'DWH 6/11/2019
                                                                   N O RT




                                                                                                           NI A
                                                                                                       OR
                                                                     HE




                                                                                                      IF




                                                                            N
                                                                                                      AL             Signature of Clerk or Deputy Clerk
                                                                            R




                                                                                DI
                                                                                     S T RI T O F C
                                                                                           C
